DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 3/5/2021.  These drawings are accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
In claim 1, line 7, “the fit of the heat exchanger” should read --the heat exchanger--
In claim 12, “15mm” should read --15 mm--
Authorization for this examiner’s amendment was given in an interview with Robert Wu on 3/17/2021.
Reasons for Allowance
Claims 1-5, 7-10, 12-16, 18-24, and 27-30 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “wherein the inflatable member comprises a top portion defining a longitudinal axis, a first side portion, a second side portion, and a base portion, and wherein the first and second side portions extend 
The Examiner has cited Stormby, Akira and Wyatt as the most pertinent prior art reference, which teaches similar head cooling devices comprising several of the limitations. However, upon further consideration and the amended claims, these references in combination fails to teach “wherein the heat exchanger is separate from and moveable relative to the inflatable member”, “wherein the inflatable member comprises at least three chambers” and “wherein a top portion defines a longitudinal axis, wherein a first side portion and a second side portion extends from a base portion at an acute angle with respect to the longitudinal axis”. The identified prior art describes independently adjusting the heat exchanger (Stormby), an inflatable member containing three portions (Akira), and an adjustable head piece with multiple portions and an acute angle (Wyatt). However, the applicant claims the inflatable member having the multiple portions with an acute angle, while Wyatt teaches both the heat exchanger and inflatable portion having the configurations. To modify the prior art exactly as the applicant discloses would be improper hindsight and require the use of the Applicant’s specification as a blueprint for rejection. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794